 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       HAROLD SPENCER GEORGE,
 7                                                        No. 3:18-CV-05653-RJB-DWC
 8                                  Petitioner,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       JEFFREY A UTTECHT,
10                                  Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel (Dkt. 11) and the remaining record, does hereby find and ORDER:

14          (1)    The Court adopts the Report and Recommendation.
15
            (2)    Petitioner’s federal habeas Petition is dismissed with prejudice.
16
            (3)    The Court will not issue a Certificate of Appealability under 28 U.S.C. §
17                 2253(c)(2), for the reasons articulated in the Report and Reccomendation.

18          (4)    The Clerk is directed to send copies of this Order to counsel for Petitioner and
                   Respondent and to the Hon. David W. Christel.
19

20
            DATED this 20th day of February, 2019. .
21

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
